               Case 20-12168-CSS              Doc 987       Filed 03/10/21       Page 1 of 15




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

--------------------------------------------------------------X
In re:                                                        :      Chapter 11
                                                              :
TOWN SPORTS INTERNATIONAL, LLC et al.,1 :                            Case No. 20-12168 (CSS)
                                                              :
                                             Debtors.         :      (Jointly Administered)
--------------------------------------------------------------X

             MOTION OF TOWN SPORTS INTERNATIONAL HOLDINGS, INC.
             FOR ENTRY OF AN ORDER ENFORCING THE TERMS OF THE
                  CHAPTER 11 PLAN RELEASES AND INJUNCTION

        Town Sports International Holdings, Inc. (“TSIH”), a Related Party and Affiliate2 of Town

Sports International, LLC (the “Debtor” or “TSIL”), together with its affiliated debtors

(collectively, the “Debtors”) in the above-captioned cases, hereby submits this motion for an order

enforcing the Chapter 11 Plan Injunction and related releases (as defined hereafter) against the

NYAG (as defined hereinafter). In support thereof, TSIH respectfully states as follows:

                                             INTRODUCTION

        1.       The Court’s order (“Confirmation Order,” D.I. 828) confirming a liquidating plan

(the “Plan”, D.I. 828-1) for the Debtors, released and exculpated the Debtors and TSIH from all

claims against them by any “Releasing Party” who did not opt out of the clear and unambiguous

release provisions of the Plan. Despite ample opportunity to object to confirmation of the Plan or




1
 The last four digits of Town Sports International, LLC’s federal tax identification number are 7365. The
mailing address for Town Sports International, LLC is 399 Executive Boulevard, Elmsford, New York
10523. Due to the large number of debtors in these cases, for which the Debtors have requested joint
administration, a complete list of the Debtors, the last four digits of their federal tax identification numbers,
and their addresses are not provided herein. A complete list of such information may be obtained on the
website of the Debtors’ claims and noticing agent at http://dm.epiq11.com/TownSports, or by contacting
counsel for the Debtors.
2
 As discussed further below, TSIH is both a Related Party and Affiliate as those terms are defined in the
Plan.
             Case 20-12168-CSS          Doc 987      Filed 03/10/21    Page 2 of 15




opt out of the Plan’s release provisions, the New York Attorney General (“NYAG”) failed to do

so. This failure to opt-out of the release provisions of the Plan operates to render the NYAG a

releasor with respect to all of the releases and exculpation provisions in the Plan and Confirmation

Order, including, but not limited to, the release of all of the NYAG’s claims and causes of action

against TSI and the Debtor. Thus, the NYAG has no claims against TSIH or Debtor and any

judgment obtained by the NYAG against TSIH or the Debtors, including the judgment described

in further detail below, is void ab initio and unenforceable.

       2.      The NYAG and, of course, the Debtors were keenly aware of the proceedings in

this Court, as TSIH filed notices of these bankruptcy proceedings in a state court action that the

NYAG filed against the Debtor and TSIH, Index No. 0451969/2020 in New York Supreme Court

(“NYAG Action”). The NYAG Action was based on claims predating the Debtors’ bankruptcy

filing and the Plan in these cases. Specifically, pursuant to the NYAG Action, the NYAG seeks

reimbursement and related penalties and monetary damages arising from alleged unlawful charges

to consumers from March through September 1, 2020, which allegedly took place at the beginning

of the COVID-19 pandemic. On December 18, 2020, the Court entered the Confirmation Order,

which provided for a permanent injunction barring any further prosecution, continuation of, or

settlement of lawsuits for claims that were released or exculpated by the Plan, which included all

of claims in the NYAG Action.

       3.      Despite its awareness of the proceedings in this Court, the NYAG and the counsel

for the Debtor proceeded to enter into a purported settlement agreement, an agreement that counsel

negotiated and signed on behalf of TSIH although counsel was no longer representing TSIH and

TSIH had no knowledge of the purported agreement until it was finalized and publicized by an

NYAG press release. The consideration for the purported settlement is the release of a $250,000




                                                 2
                 Case 20-12168-CSS           Doc 987      Filed 03/10/21      Page 3 of 15




surety bond posted by TSIH. The New York State Supreme Court entered a final judgment

approving the claimed settlement in the NYAG Action. This purported settlement agreement was

never agreed to by all parties, and it was in violation of this Court’s order granting a permanent

injunction prohibiting the prosecution of the NYAG Action and any other acts affecting released

claims and causes of action after the Plan’s confirmation. Accordingly, TSIH respectfully requests

that the Court declare the claimed settlement void ab initio and order the Debtors and NYAG to

promptly undo any orders entered in the NYAG action that give any effect whatsoever to this

purported settlement.

                         BACKGROUND AND PROCEDURAL HISTORY

I.        TSIH and its Existence Pre-Petition

          4.      TSIH was incorporated in Delaware on January 20, 2004, more than 16 years before

the Debtors filed their Chapter 11 petitions in these cases. (Walsh Decl. at 1).3 Prior to the filing

of the bankruptcy petitions on September 14, 2020 and during the pendency of the bankruptcy

cases, TSIH was a holding company that owned, among other things, 100% of the membership

interests of THIL, and therefore was involved in Debtor’s operations and was a parent, affiliate

and related party managing the Debtor’s business. (Id. at 1-2). Specifically, as noted in the

Declaration of Phillip Juhan, the Chief Financial Officer of TSIH and the former Chief Financial

Officer of THIL, filed in these matters in support of the First Day Motions, “[e]ach of the Debtors

are direct or indirect subsidiaries of Town Sports International Holdings, Inc. . . ., which is

publicly-traded holding company.” (D.I. 12, Juhan Decl. at 2). The organizational chart included

with that declaration shows the former extent of TSIH’s ownership of, and control over, THIL’s

property and its operations. (Id).



3
    The Walsh Declaration, including Exhibits A-D, are filed with and attached to this Motion.


                                                      3
              Case 20-12168-CSS          Doc 987      Filed 03/10/21     Page 4 of 15




II.    Procedural History in this Court

       5.      On September 14, 2020, THIL filed voluntary Chapter 11 bankruptcy petitions in

this Court. (D.I. 1, Voluntary Ch. 11 Petition). On December 18, 2020, the Bankruptcy Court

entered its Confirmation Order confirming the Plan for Debtors. (D.I. 828, Confirmation Order).

       A.      The Plan’s Releases and Exculpation Provisions

       6.      The Plan provides that “Releasing Parties” shall be “deemed to have conclusively,

absolutely, unconditionally, irrevocably, and forever, released and discharged each Debtor,

Post-Effective Date Debtor, and Released Party from any and all any and all Claims, interests,

obligations, rights, suits, damages, Causes of Action, remedies, and liabilities whatsoever[.]” (D.I.

828-1, Plan at 41.) Under the Plan, “Releasing Parties” include “all Holders of Claims or Interests

. . . provided that in each case, an Entity shall not be a Releasing Party if it: (x) timely submits a

valid opt out form indicating it elects to opt out of the releases contained in the Plan or (y) timely

files with the Bankruptcy Court on the docket of the Chapter 11 Cases an objection to the releases

contained in the Plan that is not resolved before Confirmation; provided, further, that any such

Entity shall be identified by name as a non-Releasing Party in the Confirmation Order.” (D.I.

828-1, Plan at 11). The NYAG, unlike several other parties who took advantage of the opportunity

to opt out of the releases conferred under the Plan, is not listed on the Plan’s Opt-Out List that was

part of the Confirmation Order. (D.I. 828-2 at 2). Nor has there been any objection by the NYAG

in these cases that would remove it from the scope of the Plan’s releases and exculpation provisions

that were approved by the Confirmation Order.

       7.      Indeed, the NYAG is not identified anywhere in the Plan or Confirmation Order as

a “non-Releasing Party,” and the NYAG falls well within the definition of a “Holder of Claims or

Interests”—a “Holder” under the Plan is defined as “an Entity holding a Claim or an Interest in




                                                  4
                Case 20-12168-CSS        Doc 987      Filed 03/10/21    Page 5 of 15




any Debtor.” (Id. at 6). A “Claim,” in turn, is defined as having the same meaning of “claim” under

Section 101(5) of the Bankruptcy Code, which includes any “right to payment, whether or not such

right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,

disputed, undisputed, legal, equitable, secured, or unsecured; or right to an equitable remedy for

breach of performance if such breach gives rise to a right to payment, whether or not such right to

an equitable remedy is reduced to judgment, fixed, contingent, matured, unmatured, disputed,

undisputed, secured, or unsecured.” (Id. at 3); 11 U.S.C. § 101(5). The NYAG is a Holder of

claims against TSIH and Debtor—claims that it raised in the NYAG Action, seeking, among other

things, release of a $250,000 bond and “monetary damages or other monetary relief.” (Walsh Decl.

Ex. A at 23).

       8.        The Plan defines “Released Parties,” in relevant part as “the Debtors[,] . . . each

current and former Affiliate of” the Debtor or any Released Party, and “each Related Party” of the

Debtor or any Released Party. (D.I. 828-1, Plan at 10.) An “Affiliate” has the same meaning as

Section 101(2) of the Bankruptcy Code (id. at 1), which includes:

       (A) an “entity that directly or indirectly owns, controls, or holds with power to vote, 20

       percent or more of the outstanding voting securities of the debtor,”

       (B) a “corporation 20 percent or more of whose outstanding voting securities are directly

       or indirectly owned, controlled, or held with power to vote, by the debtor, or by an entity

       that directly or indirectly owns, controls, or holds with power to vote, 20 percent or more

       of the outstanding voting securities of the debtor,”

       (C) a “person whose business is operated under a lease or operating agreement by a debtor,

       or person substantially all of whose property is operated under an operating agreement with

       the debtor; or




                                                  5
             Case 20-12168-CSS          Doc 987      Filed 03/10/21    Page 6 of 15




       (D) [an] entity that operates the business or substantially all of the property of the debtor

       under a lease or operating agreement.”

As noted above, TSIH was the direct parent holding company of 100% of the membership interests

of THIL and the indirect majority owner of the other Debtors and therefore had ownership and

power over the Debtors and operated the businesses or substantially all of the property of the

Debtors. Thus, TSIH is a former Affiliate of the Debtors and a “Released Party.”

       9.      “Related Party” under the Plan is defined as:

       current and former directors, managers, officers, investment committee members,
       special or other committee members, equity holders (regardless of whether such
       interests are held directly or indirectly), affiliated investment funds or investment
       vehicles, managed accounts or funds, predecessors, participants, successors, assigns,
       subsidiaries, Affiliates, partners, limited partners, general partners, principals,
       members, management companies, fund advisors or managers, employees, agents,
       trustees, advisory board members, financial advisors, attorneys (including any other
       attorneys or professionals retained by any current or former director or manager in his
       or her capacity as director or manager of an Entity), accountants, investment bankers,
       consultants, representatives, and other professionals and advisors and any such
       Person’s or Entity’s respective heirs, executors, estates, and nominees; provided that
       Related Party shall not include any holder of an equity security in Town Sports
       International Holdings, Inc., in such capacity.

(D.I. 828-1, Plan at 10). TSIH falls within the broad definition of a “Related Party,” and therefore

also falls in the definition of “Released Parties” which includes current and former Affiliates,

Related Parties, Affiliates of Related Parties or Related Parties of Affiliates, “assigns,”

“managers,” “management companies,” “principals,” “equity holders,” “members” and other

defined groups that would include TSIH, the former publicly-traded holding company of Debtor.

       10.     The Plan also defines an “Exculpated Party” as the Debtor and all current and

former Affiliates of the Debtor and Related Party of the Debtor such as TSIH. (D.I. 828-1, Plan at

5). The Plan provides that Exculpated Parties shall “neither have nor incur, and each Exculpated

Party is released and exculpated from, any liability to any Holder of a Cause of Action, Claim, or




                                                 6
             Case 20-12168-CSS          Doc 987      Filed 03/10/21     Page 7 of 15




Interest that arises on or before the Effective Date [of the Plan] for any (a) prepetition act or

omission in connection with, relating to, or arising out of, formulating, negotiating, or preparing

the Plan, or (b) postpetition act or omission in connection with, relating to, or arising out of, the

Chapter 11 Cases[.]” (Id. at 41).

       B.      The Confirmation Order’s and Plan’s Injunction

       11.     The Plan provides that “all Entities who have held, hold, or may hold Claims or

Interests that have been released, settled, or are subject to exculpation are permanently enjoined,

from and after the Effective Date, from taking any of the following actions against, as applicable,

the Debtors, the Post- Effective Date Debtor, the Exculpated Parties, or the Released Parties,”

among other things:

       (1) commencing or continuing in any manner any action or other proceeding of any
       kind on account of or in connection with or with respect to any such Claims or
       Interests; . . . enforcing, attaching, collecting, or recovering by any manner or means
       any judgment, award, decree, or order against such Entities on account of or in
       connection with or with respect to any such Claims or Interests; (3) creating,
       perfecting, or enforcing any encumbrance of any kind against such Entities or the
       property or the estates of such Entities on account of or in connection with or with
       respect to any such Claims or Interests; (4) asserting any right of setoff,
       subrogation, or recoupment of any kind, except to the extent such assertions are
       used as a defense to claims or Causes of Action by the Debtors arising prior to the
       Effective Date, against any obligation due from such Entities or against the property
       of such Entities on account of or in connection with or with respect to any such
       Claims or Interests unless such Holder has Filed a motion requesting the right to
       perform such setoff on or before the Effective Date, and notwithstanding an
       indication of a Claim or Interest or otherwise that such Holder asserts, has, or
       intends to preserve any right of setoff pursuant to applicable law or otherwise; and
       (5) commencing or continuing in any manner any action or other proceeding of any
       kind on account of or in connection with or with respect to any such Claims or
       Interests released or settled pursuant to the Plan.


(Id. at 42). The injunction takes effect upon entry of the Confirmation Order, which took place on

December 18, 2020. (Id).




                                                 7
              Case 20-12168-CSS          Doc 987       Filed 03/10/21     Page 8 of 15




       12.     The Confirmation Order further provides that the Bankruptcy Code permits

“issuance of the injunction provisions set forth in . . . the Plan (the ‘Injunction’) and are within the

jurisdiction of this Bankruptcy Court under sections 1334(a), 1334(b), and 1334(d) of the Judicial

Code.” (D.I. 828, Confirmation Order at 17). The Court further ruled that the “Injunction is

essential to the Plan and is necessary to implement the Plan and to preserve and enforce the Debtor

Release, the Third-Party Release, and the Exculpation provisions in Article IX of the Plan.” (Id).

       13.     This Court retains exclusive jurisdiction “over the matters arising in, and under,

and related to, these Chapter 11 Cases, as set forth in Article XII of the Plan.” (Id. at 50). The Plan

provides further that the Court has “exclusive jurisdiction over all matters arising out of, or related

to, the Chapter 11 Cases and the Plan pursuant to sections 105(a) and 1142 of the Bankruptcy

Code, including jurisdiction to: . . . issue injunctions, enter and implement other orders, or take

such other actions as may be necessary or appropriate to restrain interference by any Entity with

Consummation or enforcement of the Plan;” to “resolve any cases, controversies, suits, disputes

or Causes of Action with respect to the releases, injunctions and other provisions contained in

Article IX, and enter such orders as may be necessary or appropriate to implement such releases,

injunctions and other provisions;” to “hear and determine all disputes involving the existence,

nature, scope, or enforcement of any exculpations, discharges, injunctions, and releases granted in

connection with and under the Plan, including under Article IX;” and to “enforce all orders

previously entered by the Bankruptcy Court[.]” (D.I. 828-1, Plan at 47).

III.   The NYAG Action and Purported Settlement in that Action

       14.     On September 30, 2020, the NYAG filed suit against TSIH and TSIL (the “NYAG

Action”). (Walsh Decl. at 2-3, Ex. A). The suit was entirely based on conduct that occurred before

the bankruptcy petition in this case was filed and the Plan was confirmed—consumer complaints




                                                   8
              Case 20-12168-CSS        Doc 987       Filed 03/10/21   Page 9 of 15




from the start of the current COVID-19 pandemic until September 1, 2020. (Id). The lawsuit

brought claims related to fraud and other causes of action and asked for, among other things, a

court order requiring a $250,000 surety bond posted by TSIH, for the benefit of TSIL and other

Debtors and no-debtors, to be released to the NYAG. (Id). The case proceeded without any answer

being filed by TSIH or TSIL, and on March 3, 2021, the NYAG and purported counsel for the

Debtors and TSIH in that matter announced in a press release a purported settlement (the

“Settlement”) agreement between all of the parties. (Id. at 4). The Settlement contains a mutual

release of all claims between the parties, but with TSIH and TSIL agreeing to the release of a

$250,000 bond to the NYAG. (Id. at 4-5, Ex. C). The Settlement does not differentiate between

TSIH and TSIL, leaving it unclear upon whom bond obligations fall, whether TSIH or TSIL. (Id).

The claimed agreement was not signed by any officer of TSIH and instead was only signed by

prior counsel for TSIH. (Id., Ex. C). After the Settlement was filed with the court in the NYAG

action, the state court approved it and entered a final judgment based on the terms of the

Settlement. (Id. at 6-7, Ex. D).

       15.     Before the Settlement was executed, the undersigned was retained as counsel to

replace the prior counsel of record for TSIH in the NYAG action, who was the same counsel that

represented TSIL in the NYAG Action. (Id at 5-6). Although prior counsel was joint counsel for

TSIH and TSIL, neither TSIH or the undersigned was ever informed of the Settlement Agreement

before it was executed, and its chief executive officer learned of the Settlement Agreement by way

of a press release from the NYAG, after prior counsel was informed that it was being replaced.

(Id. at 5-7). The undersigned promptly raised these issues with TSIH’s prior counsel, the NYAG,

and the court in the NYAG action. (Id at 5-6).




                                                 9
                Case 20-12168-CSS       Doc 987        Filed 03/10/21   Page 10 of 15




          16.    Neither the NYAG nor the Debtors sought this Court’s approval before settling on

behalf of TSIL, a Debtor, or entering into an agreement relating to the $250,000 bond (which could

lead to significant subrogation claims against the estate by TSIH); nor, did either party disclose to

the court in the NYAG action the scope of the releases or injunction under the Plan that was

confirmed by this Court. (Id. at 6-7). The NYAG only attached as an exhibit to its Verified Petition

in state court a copy of the Debtor’s motion to abandon certain property and referenced the petition,

and TSIH’s prior counsel also filed a letter on the docket to the NYAG notifying the NYAG and

state court that the action was subject to the Bankruptcy Court’s automatic stay. (Id. at 2-3. Ex. A,

Ex. B).

                                       LEGAL STANDARD

          17.    “A bankruptcy court plainly has jurisdiction to enforce its own injunction,” and the

Court has broad discretion to enforce its orders. In re LandSource Communities Dev., LLC, 612

B.R. 484, 494 (D. Del. 2020) (“[T]he Bankruptcy Court was best suited to interpret its own order

and properly exercised its discretion to reopen the cases and adjudicate the Enforcement

Motion.”), aff’d sub nom. LandSource Communities Dev. LLC v. Citizens Against Corp. Crime,

LLC, 834 F. App’x 747 (3d Cir. 2020); In re Cont’l Airlines, Inc., 236 B.R. 318, 326 (Bankr. D.

Del. 1999) (“[W]e do not find significant the fact that the Plan may have been substantially

consummated in this case. That fact does not divest us of our inherent jurisdiction to enforce the

Confirmation Order issued by this Court.”), aff’d sub nom. In re Cont’l Airlines, Inc., 279 F.3d

226 (3d Cir. 2002). Parties are entitled to ask the Court to enforce an injunction that the Court has

already put in place, without filing an adversary proceeding. In re Cont’l Airlines, Inc., 236 B.R.

at 327.




                                                  10
             Case 20-12168-CSS          Doc 987        Filed 03/10/21    Page 11 of 15




       18.     “[W]here there is a close nexus to the bankruptcy plan or proceeding, as when a

matter affects the interpretation, implementation, consummation, execution, or administration of

a confirmed plan or incorporated litigation trust agreement, retention of post-confirmation

bankruptcy court jurisdiction is normally appropriate.” Binder v. Price Waterhouse & Co., LLP

(In re Resorts Int’l, Inc.),372 F.3d 154, 168-69 (3d Cir. 2004). Because the Settlement involves

claims against the Debtor and Debtor’s Affiliates and Related Parties, as well as a bond that was

purportedly released to the NYAG in a settlement agreement by both the Debtor and TSIH, it is a

“core proceeding” under the Bankruptcy Code and, in any event, there is a close nexus to the Plan

and the NYAG Action which would confer jurisdiction upon this Court. See id.; 28 U.S.C.

§ 157(b)(1), (2). Accordingly, this Court has jurisdiction to enforce the permanent injunction and

releases set forth in the Plan and Confirmation Order to the extent the Settlement violates the Plan

and Confirmation Order.

                                           ARGUMENT

I.     The Plan’s Releases and Exculpation are Enforceable Against the NYAG

       19.     It is undisputed that the Releases in the Plan and Confirmation Order cover the

NYAG and the claims in the NYAG Action. The Plan provides that “Releasing Parties shall be

deemed to have conclusively, absolutely, unconditionally, irrevocably, and forever, released and

discharged each Debtor, Post-Effective Date Debtor, and Released Party from any and all any and

all Claims, interests, obligations, rights, suits, damages, Causes of Action, remedies, and liabilities

whatsoever[.]” (D.I. 828-1, Plan at 41). The Debtor is listed as a Released Party, as are its

Affiliates and Related parties such as TSIH. (Id. at 10). The NYAG is a “Holder of Claims or

Interests” and therefore a Releasing Party under the Plan. (Id). Thus, the NYAG has released the

Debtor and TSIH from all claims.




                                                  11
             Case 20-12168-CSS          Doc 987       Filed 03/10/21    Page 12 of 15




       20.     These Releases and discharge provisions are enforceable against the NYAG. In

particular, the Court has already found that third party releases in this case were: (1) consensual

with respect to the Releasing Parties; (2) provided with adequate notice and opportunity to object;

and (3) provided with an opportunity to opt out. (D.I. 828, Confirmation Order at 17). Indeed,

other parties opted out and the NYAG was presented with an opportunity to opt out, but it did not

opt out. (D.I. 828-2, Opt Out List). The Court further found that the Release, Exculpation, and

Injunction provisions in the Plan, which release the Debtor and TSIH from all claims held by a

Holder of a Claim like the NYAG, were essential to the plan, such that the these provisions were

critical to the parties’ willingness to support the Debtors’ chapter 11 efforts and that parties would

not have been so inclined to participate in the Plan process without these provisions, and such

parties did so in reliance upon the protections afforded by these provisions. (D.I. 828, Confirmation

Order at 16-17). Accordingly, all the factors are satisfied for any third-party releases to be binding

against a Releasing Party like the NYAG as to Released Parties such as the Debtor and TSIH. See

In re Millennium Lab Holdings II, LLC., 945 F.3d 126, 137 (3d Cir. 2019) (affirming third party

releases where restructuring was only possible because of the release provisions and the provisions

were “thoroughly and thoughtfully addressed by the Bankruptcy Court”), cert. denied sub nom.,

ISL Loan Tr. v. Millennium Lab Holdings II, LLC, 140 S. Ct. 2805, 207 L. Ed. 2d 142 (2020); In

re S B Bldg. Assocs. Ltd. P’ship, 621 B.R. 330, 373 (Bankr. D.N.J. 2020) (approving third party

releases that were part of a Chapter 11 plan that “was heavily negotiated and allows the Debtors

to proceed with their efforts to maximize the recovery to secured and unsecured creditors”); see

also In re Drexel Burnham Lambert Grp., Inc., 960 F.2d 285, 293 (2d Cir. 1992) (“In bankruptcy

cases, a court may enjoin a creditor from suing a third party, provided the injunction plays an

important part in the debtor's reorganization plan”). The claims in the NYAG action, therefore,




                                                 12
              Case 20-12168-CSS           Doc 987        Filed 03/10/21    Page 13 of 15




were released as of December 18, 2020,4 and there were no NYAG claims that could have been

settled in March 2021, when the Settlement was executed, rendering the Settlement illusory and

unenforceable.

        21.      Even beyond the bankruptcy-related flaws affecting the Settlement, the Settlement

was executed on behalf of TSIH by TSIH’s prior counsel who had no authority to execute and

finalize the Settlement on behalf of TSIH in light of the facts set forth above. (See Walsh Decl. at

20-24). There was simply no mutual assent or any binding agreement that would render the

Settlement enforceable. Morales v. Sun Constructors, Inc., 541 F.3d 218, 221, 50 V.I. 1069, 1073

(3d Cir. 2008) (“[M]utual assent between parties is necessary for the formation of a contract.”).

Accordingly, the Court must declare the Settlement unenforceable and void ab initio.

II.     The Settlement Violates the Bankruptcy Court’s Injunction and the Court Must
        Declare the Settlement Void Ab Initio

        22.      The Settlement violates the injunction set forth in the Plan and Confirmation Order,

and therefore it is void ab initio. “It is well settled bankruptcy law that a state court judgment

obtained in violation of a discharge injunction is void.” In re Mariner Post-Acute Network, Inc.,

303 B.R. 42, 47 (Bankr. D. Del. 2003). “Actions which violate the discharge injunction, similar to

actions which violate the automatic stay, are void ab initio.” (Id).

        23.      The Plan, which was confirmed by this Court months before the Settlement,

imposes an injunction against, among other things, “commencing or continuing in any manner any

action or other proceeding of any kind on account of or in connection with or with respect to any

such Claims or Interests,” “enforcing, attaching, collecting, or recovering by any manner or means


4
  TSIH also notes that even if the NYAG claims were not released, the Settlement would still violate the
Plan and Plan injunction as the NYAG Action cannot be settled, pursuant to the Plan, without approval and
involvement of the Non-Released Claims Trust Trustee, as all attorney general lawsuits, as set forth in the
Plan, are “Non-Released Claims Trust Causes of Action” subject to the Non-Released Claims Trust. (D.I.
828-1, Plan at 2, 7, 36-39).


                                                    13
              Case 20-12168-CSS        Doc 987        Filed 03/10/21   Page 14 of 15




any judgment, award, decree, or order . . . in connection with or with respect to any such Claims

or Interests,” and “commencing or continuing in any manner any action or other proceeding of any

kind on account of or in connection with or with respect to any such Claims or Interests released

or settled pursuant to the Plan.” (D.I. 828-1, Plan at 42). The continuation of the NYAG action

after the Plan’s confirmation and the entry into a Settlement after the entry of the Confirmation

Order violates the Court’s injunction and all of those actions are void ab initio and in violation of

the Court’s Confirmation Order. This violation was willful, as notices were filed in the NYAG

action showing that all parties were aware of the pending bankruptcy proceedings in this Court.

(Walsh Decl. at 17).

        24.     Accordingly, the Court should declare the Settlement void ab initio and order the

NYAG and Debtor to file a motion and stipulation in the NYAG Action to withdraw the Settlement

and dismiss the NYAG action with prejudice. If the Debtor and NYAG fail to dismiss the NYAG

Action and withdraw the Settlement, the Court should hold any noncompliant parties in contempt

of the Court’s orders. See, e.g., In re Residential Cap., LLC, 508 B.R. 838, 851 (Bankr. S.D.N.Y.

2014) (“The Court hereby ORDERS Mustafanos to dismiss his claims against AFI with prejudice

no later than fourteen (14) days from the date of this Order. If Mustafanos fails to do so, AFI may

file a motion seeking to hold Mustafanos in contempt.” (emphasis in original)).

                                         CONCLUSION

        For the foregoing reasons, TSIH respectfully requests that the Court declare the Settlement

void ab initio, order the Debtor and NYAG to file a stipulation and motion to withdraw the

Settlement in the NYAG Action and dismiss that suit with prejudice, and grant TSIH such further

relief that is just and proper.




                                                 14
           Case 20-12168-CSS   Doc 987    Filed 03/10/21   Page 15 of 15




Dated: March 10, 2021
       Wilmington, Delaware        SULLIVAN HAZELTINE ALLINSON LLC


                                    /s/ William D. Sullivan                    _
                                   William D. Sullivan (No. 2820)
                                   919 North Market Street, Suite 420
                                   Wilmington, DE 19801
                                   Telephone: (302) 428-8191
                                   Facsimile: (302) 428-8195
                                   Email: bsullivan@sha-llc.com

                                   and

                                   Massimo F. D'Angelo, Esq.
                                   Mark S. Lichtenstein, Esq.
                                   Akerman LLP
                                   520 Madison Avenue, 20th Floor
                                   New York, NY 10022
                                   Tel: 212.880.3800
                                   Fax: 212.880.8965
                                   massimo.dangelo@akerman.com
                                   mark.lichtenstein@akerman.com

                                   Attorneys for Town Sports International Holdings, Inc.




                                     15
